Citation Nr: 0804286	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  07-10 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for a skin condition.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from September 1974 to 
May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A review of the record also discloses the veteran applied for 
service connection for mental distress secondary to his skin 
condition. The RO has not adjudicated this claim and as such 
this issue is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded for notice in compliance with the 
Veterans Claims Assistance Act (VCAA) and to give the veteran 
an opportunity to have a Travel Board hearing. 

A Board decision dated in December 1986 denied the veteran's 
appeal for entitlement to service connection for a skin 
condition. Since the veteran did not file a notice of appeal 
as to the Board decision, the decision is final. 38 U.S.C.A. 
§§ 7104, 7105 (West 2002). As a result, the claim of 
entitlement to service connection for a skin condition may be 
considered on the merits only if new and material evidence 
has been submitted since the December 1986 Board decision. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

The VCAA requires that the veteran receive notice of the new 
and material evidence which would substantiate his petition 
to reopen the claim. Kent v. Nicholson, 20 Vet. App. 1 
(2006); 38 C.F.R. §§ 3.156, 3.159(b) (2007). 

Since the veteran's original claim was denied because the 
veteran's disability was found to preexist service, the VCAA 
requires that the veteran have notice of the evidence 
necessary to substantiate a service connection claim for 
aggravation of a preexisting disability as opposed to direct 
service connection. Compare 38 C.F.R. § 3.306 and 38 C.F.R. 
§ 3.303. 

Although a notification letter dated in November 2005 was 
issued in this matter, it did not comply with the VCAA notice 
requirements and the Kent ruling since it did not address the 
elements necessary to establish service connection for a 
preexisting disability under 38 C.F.R. § 3.306. 

Lastly, a preliminary review of the record discloses that in 
the October 2007 VA Form 9 (Appeal to Board of Veterans' 
Appeals) submitted by the veteran in connection with his 
current claim, he requested a BVA hearing at the local VA 
office before a Member of the BVA. The claims file was 
referred to the Board without affording the veteran an 
opportunity to appear for the requested hearing. Since the 
failure to afford the veteran a hearing would constitute a 
denial of due process that could result in any BVA decision 
being vacated, 38 C.F.R. § 20.904, this matter must be 
addressed prior to any appellate review.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will advise the claimant 
of the evidence necessary to 
substantiate preexisting disability 
service connection claims under 
38 C.F.R. § 3.306 in order to 
substantiate his petition to reopen his 
claim of service connection for a skin 
condition, last denied in a December 
1986 Board decision. Apart from other 
requirements applicable under the VCAA, 
the RO/AMC will comply with the Kent 
ruling, and advise the claimant of the 
evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish his entitlement 
to the underlying claims for the 
benefits sought by the claimant. In so 
doing, the RO/AMC will comply with any 
directives of the Veterans Benefit 
Administration and advise the claimant 
of the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials. 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002).

2. The veteran should be scheduled for 
a Travel Board hearing at the RO before 
a Veterans Law Judge at the next 
available opportunity.

3. The RO should take such additional 
development action as it deems proper 
with respect to the claim, including 
the conduct of any appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. Following such 
development, the RO should review and 
readjudicate the claim. If any such 
action does not resolve the claim, the 
RO shall issue a Supplemental Statement 
of the Case. Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).








_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



